J-S31014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 STEVE A. LINCOLN                         :
                                          :
                    Appellant             :   No. 2056 MDA 2019

    Appeal from the Judgment of Sentence Entered November 18, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0001152-2007

BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                       FILED SEPTEMBER 29, 2020

      Steve A. Lincoln appeals from the judgment of sentence of three to six

years of imprisonment, followed by ten years of probation, after the trial court

revoked his probation. We affirm.

      Appellant, who was a deputy with the Dauphin County Sheriff’s

Department, sexually abused multiple children. In the above-captioned case,

he pled nolo contendere in 2008 to various charges, including rape of a child

and rape of a child under the age of thirteen, concerning his sexual abuse of

two of those children.    Appellant did not contest the finding that he is a

sexually violent predator (“SVP”).

      The terms of the negotiated plea agreement included that Appellant

would serve one to two years of imprisonment, followed by ten years of

probation. During probation, Appellant would be subject to special conditions

involving restrictions on contact with minors and the possession of
J-S31014-20


pornography, as well as continuing sexual offender counseling which utilized

polygraph testing.       See N.T. Sentencing, 6/18/08, at 9.      The trial court

sentenced Appellant in accordance with the plea agreement on June 18, 2008.

       In August 2019, the Dauphin County Adult Probation Department issued

a detainer against Appellant and requested a probation revocation hearing.

The Department alleged that Appellant violated two of the special conditions

of his probation, namely that he was unsuccessfully discharged from his sex

offender counselling group and he admitted to paying for sex. The trial court

held a hearing on November 18, 2019, at which Appellant’s probation officer

and therapist testified. At the conclusion of the hearing, the trial court revoked

Appellant’s probation and sentenced him as indicated above.

       Appellant filed a timely motion for modification of sentence, which the

trial court denied. On December 18, 2019, Appellant filed a timely notice of

appeal.    The trial court ordered Appellant to file a statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant’s counsel

filed the statement late, but the trial court authored an opinion addressing the

substance of Appellant’s claims. Accordingly, the following issues raised by

Appellant are ripe for our review:1

____________________________________________


1 An attorney’s failure to file and serve a timely 1925(b) statement in a
criminal case “is a failure to perfect the appeal, it is presumptively prejudicial
and ‘clear’ ineffectiveness.” Pa.R.A.P. 1925, Note. Accordingly, in criminal
cases, remand, not waiver, results from the late filing of a statement.
However, where, as here, the trial court addressed the issues raised in a late-



                                           -2-
J-S31014-20


             1.     Whether the trial court abused its discretion in
       sentencing [Appellant] to an aggregate sentence of 3-6 years of
       incarceration with 10 years of consecutive probation where the
       evidence presented by the Commonwealth failed to establish that
       [Appellant] violated a specific condition of his probation and would
       be at risk of re-offending?

             2.    Whether the trial court abused its discretion in
       sentencing petitioner to an aggregate sentence of 3-6 years of
       incarceration with 10 years of consecutive probation where the
       sentence is excessive and unreasonable in light of Appellant’s age,
       mental health issues, and rehabilitative needs?

Appellant’s brief at 7 (unnecessary capitalization omitted).

       The following principles apply to our consideration of whether

Appellant’s question raises a viable challenge to the discretionary aspects of

his sentence.

       An appellant is not entitled to the review of challenges to the
       discretionary aspects of a sentence as of right. Rather, an
       appellant challenging the discretionary aspects of his sentence
       must invoke this Court’s jurisdiction. We determine whether the
       appellant has invoked our jurisdiction by considering the following
       four factors:

              (1) whether appellant has filed a timely notice of
              appeal; (2) whether the issue was properly preserved
              at sentencing or in a motion to reconsider and modify
              sentence; (3) whether appellant’s brief has a fatal
              defect; and (4) whether there is a substantial question
              that the sentence appealed from is not appropriate
              under the Sentencing Code.

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa.Super. 2014)

(citations omitted).

____________________________________________


filed statement, no remand is necessary, and this Court may address the
merits of issues. See Commonwealth v. Thompson, 39 A.3d 335, 340
(Pa.Super. 2012).

                                           -3-
J-S31014-20


      Appellant filed a timely notice of appeal and preserved the issue in a

timely post-sentence motion seeking reconsideration of his sentence.

Appellant’s brief contains a statement of reasons relied upon for his challenge

to the discretionary aspects of his sentence as required by Pa.R.A.P. 2119(f).

Thus, we consider whether Appellant has raised a substantial question.

      Appellant avers that a sentence of total confinement upon revocation

was not appropriate because the evidence did not establish that he violated a

specific term of his probation or was likely to commit a new crime.        See

Appellant’s brief at 17.   He also contends that his aggregate sentence is

manifestly unreasonable and excessive in light of his age, mental health

issues, and rehabilitative needs. Id.

      We conclude that Appellant has raised a substantial question.        See

Commonwealth v. Schutzues, 54 A.3d 86, 98 (Pa.Super. 2012) (“An

argument that the trial court imposed an excessive sentence to technical

probation violations raises a substantial question.”); Commonwealth v.

Johnson, 125 A.3d 822, 826 (Pa.Super. 2015) (“This Court has held that an

excessive sentence claim—in conjunction with an assertion that the court

failed to consider mitigating factors—raises a substantial question.”).

Therefore, we shall proceed to address the merits of Appellant’s claims.

      We review the VOP court’s sentencing determination for an abuse of

discretion.

      In this context, an abuse of discretion is not shown merely by an
      error in judgment. Rather, the appellant must establish, by

                                     -4-
J-S31014-20


     reference to the record, that the sentencing court ignored or
     misapplied the law, exercised its judgment for reasons of
     partiality, prejudice, bias or ill will, or arrived at a manifestly
     unreasonable decision.

Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa.Super. 2014).

     Our Supreme Court has explained that sentencing following revocation

of probation

     is qualitatively different than an initial sentencing proceeding. At
     initial sentencing, all of the rules and procedures designed to
     inform the court and to cabin its discretionary sentencing
     authority properly are involved and play a crucial role. However,
     it is a different matter when a defendant reappears before the
     court for sentencing proceedings following a violation of the mercy
     bestowed upon him in the form of a probationary sentence. For
     example, in such a case, contrary to when an initial sentence is
     imposed, the Sentencing Guidelines do not apply, and the
     revocation court is not cabined by [the] requirement that the
     sentence imposed should call for confinement that is consistent
     with the protection of the public, the gravity of the offense as it
     relates to the impact on the life of the victim and on the
     community, and the rehabilitative needs of the defendant.

           Upon revoking probation, the sentencing alternatives
     available to the court shall be the same as were available at the
     time of initial sentencing, due consideration being given to the
     time spent serving the order of probation. Thus, upon revoking
     probation, the trial court is limited only by the maximum sentence
     that it could have imposed originally at the time of the
     probationary sentence, although once probation has been
     revoked, the court shall not impose a sentence of total
     confinement unless it finds that:

           (1) the defendant has been convicted of another
           crime; or

           (2) the conduct of the defendant indicates that it is
           likely that he will commit another crime if he is not
           imprisoned; or




                                    -5-
J-S31014-20


            (3) such a sentence is essential to vindicate the
            authority of the court.

Commonwealth v. Pasture, 107 A.3d 21, 27–28 (Pa. 2014) (cleaned up).

      With these principles in mind, we turn to Appellant’s arguments.

Appellant contends that, while he “may have erred” in his counselling

participation and had a “setback” in his treatment, he did not violate a specific

condition of his probation. Appellant’s brief at 21. Rather, he posits that his

actions were “twice removed from the specific conditions of his probation,”

and that his hesitancy to share during group therapy would be best addressed

through continuing his treatment. Id. at 21-22. Appellant        further   argues

that, even if his conduct constituted a technical violation of his probation,

there is nothing to support a finding that he would commit another crime if he

stayed in treatment. He asserts that he had been consistently compliant with

his treatment and probation terms since 2014, acknowledges that he needs

help, and is willing to comply with treatment. Id. at 24. Finally, Appellant

maintains that his excessive sentence resulted from the trial court’s failure to

consider that he was sixty-three years old, had served in the armed forces for

ten years, and struggles with the mental and emotional effects of having

suffered a stroke while driving which resulted in the deaths of four of his family

members. Id.

      The trial court addressed Appellant’s claims as follows:

      [T]here was lengthy testimony at the revocation hearing
      regarding Appellant’s non-compliance with sex offender
      treatment. Appellant participated in a high risk group that met

                                      -6-
J-S31014-20


     1.5 hours a week and was given the opportunity to disclose
     behaviors of noted concern to either the group or individually to
     the counselor. Appellant was designated as a SVP . . . and was
     required to take a yearly polygraph. Prior to taking the polygraph,
     the staff at Commonwealth Clinical Group prep the individual to
     have a higher success rate of passing.

           In 2017, while prepping for his polygraph, Appellant
     disclosed that he was masturbating to minors, watching
     pornography, and engaging in prostitution. Appellant was given
     a “pass” at that time - he was admonished for his behaviors yet
     was permitted to continue treatment with a goal of addressing
     those issues. At every group after the disclosure, Appellant
     denied engaging in any concerning behaviors.

           While preparing for his polygraph in 2019, Appellant again
     disclosed that he continued to masturbate to thoughts of minors,
     specifically those of his victims, continued to watch pornography,
     and continued to engage in prostitution. When asked during a
     group session why Appellant withheld information about engaging
     in concerning behaviors, Appellant stated that it was the
     counselor’s responsibility to ask the “right” questions.
     Commonwealth Clinical Group gave Appellant the opportunity to
     redeem himself by taking another polygraph before discharging
     him from treatment. Appellant was deceptive on the polygraph;
     therefore, he was discharged.

            On paper, it appeared that Appellant was progressing
     through treatment and had even worked himself down from an
     individual and two group sessions a week to an individual and one
     group session a week. However, Appellant only appeared to be
     progressing because he was withholding the fact that he was
     engaging in concerning behaviors. Additionally, there is no
     dispute that Appellant suffered a stroke in 2018. Subsequently,
     Appellant was medically cleared to undergo a polygraph and there
     was no noticeable change in Appellant’s cognitive function.

            At the revocation hearing, Appellant admitted that he
     solicited a prostitute, but minimized his responsibility in what
     occurred. . . . It is apparent that Appellant does not appreciate
     how his actions led to the criminal convictions against him.

           Prior to sentencing, the court stated on the record:


                                    -7-
J-S31014-20


            THE COURT: The trouble is your targets were very
            young children. Your desires are children that are
            prepubescent. . . . It means you do pose a danger,
            which means you have to be 100 percent committed
            to your treatment. And I think that’s where you failed
            You started to succeed and you got sloppy, you slid
            back to your old ways. . . .

                  You need to reboot and try again I’m not giving
            up on you but I think you need a chance to get back
            to where you were. I’m glad that you say you need
            help but it can’t just be words to make the judge go
            easy on you. You’ve got to accept it yourself. . . .

                  Taking into consideration his history, the time
            he served, the obvious needs that still lie ahead, and
            taking into consideration his age, I’m going to
            formulate the sentence as follows . . . .

Trial Court Opinion, 2/20/20, at 5-7 (cleaned up).

      Upon review of the certified record, we discern no abuse of discretion.

First, as noted above, Appellant agreed as part of his negotiated plea that he

would have to successfully complete sex offender counseling and was

restricted in possession of pornography. See N.T. Plea, 2/4/08, at 4. The

trial court’s recitation above, which is supported by the record, establishes

that Appellant viewed child pornography and he did not successfully complete

his counselling.   See N.T. Revocation, 11/18/19, at 8.     Therapist Andrea

Karlunas testified Appellant’s hiding of his high-risk behaviors such as

watching child pornography and masturbating to thoughts of his victims from

his therapist, his being deceptive in his polygraph, and his blaming his

counsellors for not asking the right questions, caused Commonwealth Clinical

Group to conclude that they “could no longer maintain him in the community.”

                                    -8-
J-S31014-20
Id. at 9. These behaviors, plus his admitted payment of prostitutes for sex,

reasonably suggest that total confinement is warranted under the applicable

legal principles. See Pasture, supra at 28.

      Turning to the supposed excessiveness of the term of incarceration

imposed, we first note that Appellant’s claim that the court failed to consider

the mitigating factors is belied by the record. The trial court clearly took into

account Appellant’s age and circumstances. See N.T. Revocation, 11/18/19,

at 17, 19, 23.

      “A trial court does not necessarily abuse its discretion in imposing a

seemingly harsh post-revocation sentence where the defendant originally

received a lenient sentence and then failed to adhere the conditions imposed

on him.” Schutzues, supra at 99. Even though sentencing guidelines do

not apply to sentences imposed following probation revocation, see id. at 27,

the trial court considered them, and imposed a sentence below the standard

range. See Trial Court Opinion, 2/20/20, at 5 (explaining that the guidelines

called for a standard-range sentence of fifty-four to seventy-two months for

each of the rape convictions). Hence, Appellant was actually given lenient

sentences both initially and upon revocation of his probation.       We cannot

conclude that such a sentence was an abuse of discretion under these

circumstances.   Accord Schutzues, supra at 100 (affirming judgment of

sentence of six and one-half to thirteen years of incarceration after the

defendant violated a term of his probation, following a negotiated lenient term


                                      -9-
J-S31014-20


of imprisonment, by having contact with his young nieces who were of similar

age of his victims).

      In conclusion, Appellant has not shown that “that the sentencing court

ignored or misapplied the law, exercised its judgment for reasons of partiality,

prejudice, bias or ill will, or arrived at a manifestly unreasonable decision.”

Antidormi, supra at 760. Thus, he is entitled to no relief from this Court.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/29/2020




                                     - 10 -